Case 4:19-cv-00388-RWS Document 79 Filed 08/21/20 Page 1 of 8 PageID #: 1051




                  IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

Dr. Patty Young, M.D.,                               '
dba Premier Plastic                                  '
Surgery of Texas,                                    '
                                                     '
        Plaintiff,                                   '    Civil Action No.
v.                                                   '    4:19-cv-00388
                                                     '
CUTERA, Inc,                                         '
                                                     '
        Defendant.                                   '

  Plaintiff’s Proposed Findings of Fact and Conclusions of Law

        Plaintiff hereby proposes the Court accept and adopt the following

Findings of Fact and Conclusions of Law following trial on the merits. To

the extent the Court determines that any finding of fact identified below

is actually a conclusion of law, and vice versa, Plaintiff requests that the

Court treat the finding or conclusion accordingly.

        Plaintiff contends that because this case is a diversity case that was

removed from Texas State court, the Court is obliged to apply the

substantive laws of the State of Texas as the rule of decision. Erie

Railroad Co. v. Tompkins, 304 U.S. 64, 78 (1938).

        Plaintiff also will provide additional briefing, at the Court’s request,

as to the issues in the case.

Plaintiff’s Proposed Findings of Fact and Conclusions of Law -- Page 1 of 8
Case 4:19-cv-00388-RWS Document 79 Filed 08/21/20 Page 2 of 8 PageID #: 1052




                                    FINDINGS OF FACT

    1.        Plaintiff Patty K. Young is a licensed, board certified plastic
         surgeon and owner of Premier Plastic Surgery in Plano, Texas.

    2.       Plaintiff purchased a truSculpt 3D machine from Cutera on
         May 24, 2017.

    3.         Before purchase, Cutera salesman Matt Falkenstein made
         several misrepresentations to Plaintiff about the uses, benefits,
         safety, and efficacy of the machine.

    4.         Mr. Falkenstein was an authorized representative of
         Defendant, and as such, his statements and representations are
         attributable to Defendant.

    5.        Prior to speaking with Falkenstein, Plaintiff knew nothing
         about Cutera or its products, and Falkenstein knew of Plaintiff’s
         ignorance on these issues.

    6.        At the time of sale, Defendant left Plaintiff with no written
         materials regarding the machine.

    7.         Prior to the sale, Defendant either intentionally or negligently
         made false and misleading representations of fact to Plaintiff, and
         omitted to tell Plaintiff facts about the Machine, that were crucial
         to Plaintiff’s decision to purchase, including:

            a. that the machine would produce a 24% reduction in
               subcutaneous fat deposits from a single use on patients on
               whom it was used;
            b. that the machine was not “operator dependent” meaning any
               properly-trained staff person could perform treatments on
               patients;
            c. that use of the machine would only create mild heating
               discomfort in patients similar to a hot stone massage;
            d. that Plaintiff would be enrolled in a marketing program called

Plaintiff’s Proposed Findings of Fact and Conclusions of Law -- Page 2 of 8
Case 4:19-cv-00388-RWS Document 79 Filed 08/21/20 Page 3 of 8 PageID #: 1053




               “Center of Influence” which would result in Plaintiff being
               able to earn speaking fees at conferences and other
               renumeration;
            e. that upon purchase, Plaintiff would be enrolled in Defendant’s
               marketing program known as “Center of Influence” which
               program allegedly would provide Plaintiff with additional
               marketing support and the opportunity to earn monetary
               compensation for speaking fees and other actions;
            f. that the machine had been “approved by the FDA” for the uses
               Defendant said the machine would perform (including fat
               lipolysis); and
            g. that should the machine ever malfunction, it would be
               promptly repaired to working order.

    8.        At the time of sale and before, Defendant provided Plaintiff
         with no written materials about the machine, its safety, or efficacy,
         and Plaintiff relied solely on statements, promises, and
         representations made to her by Falkenstein in making her decision
         to purchase the machine.

    9.         Defendant intended for Plaintiff to rely on Falkenstein’s
         misrepresentations and omissions, and Plaintiff reasonably or
         justifiably relied thereon in entering into a contract with Defendant
         that she would not have entered had the truth been disclosed, and
         Plaintiff thereby proximately suffered actual damages.

    10.       The sale contract signed by Plaintiff and Defendant consisted
       of only a single page, trial exhibit PX1, bearing Plaintiff’s signature
       near the bottom of the page..

    11.      Defendant took advantage of Plaintiff’s lack of knowledge,
       ability, experience, or capacity to a grossly unfair degree when
       making the sale of the machine.

    12.      Plaintiff would not have purchased the machine but for the
       promises, representations, and warranties made to her by
       Defendant, or if Plaintiff had been informed about the true nature
       of the machine and its lack of efficacy and safety.

Plaintiff’s Proposed Findings of Fact and Conclusions of Law -- Page 3 of 8
Case 4:19-cv-00388-RWS Document 79 Filed 08/21/20 Page 4 of 8 PageID #: 1054




    13.     After purchasing the machine and receiving documentation
       and training from Cutera, Plaintiff began using the machine on her
       medical patients.


    14.     Plaintiff and her staff performed all treatments using the
       machine in full compliance with the training and instructions that
       Defendant provided related to the machine.

    15.      Treatments that Plaintiff made on her patients resulted in no
       benefit to any patient, in particular fat lipolysis was not observed,
       and the treatments resulted in severe burning of patients to the
       point where patients had to either quit the treatment or refused to
       return for subsequent treatments; this in turn reasonably resulted
       in Plaintiff being obliged to refund the fees paid by patients for
       those treatments, or Plaintiff performing substitute treatments
       suing other means, at no charge to the patients, in order to keep the
       patients satisfied with Plaintiff and her practice.

    16.      Plaintiff complained to Defendant on several occasions about
       the problems with the machine, to wit: that it provided no benefit,
       and that it was causing patients severe pain, but Defendant would
       not, or could not, remedy either issue.

    17.      The misrepresentations about the machine and its efficacy,
       safety, and approval made by Defendant were false and known by
       Defendant to be false at the time they were made, or Defendant
       made them recklessly without knowing whether they were true or
       not but made them as positive assurances.

    18.     Defendant engaged in violations of the Texas Deceptive Trade
       Practices Act by engaging in acts or practices that were
       unconscionable, breached warranties, and are prohibited by Texas
       law, and such acts or practices were done knowingly, entitling
       Plaintiff to recover up to three times her economic damages as
       provided by law.


Plaintiff’s Proposed Findings of Fact and Conclusions of Law -- Page 4 of 8
Case 4:19-cv-00388-RWS Document 79 Filed 08/21/20 Page 5 of 8 PageID #: 1055




    19.      Plaintiff has suffered economic damages equal to the full
       purchase price of the machine (because it has zero value), the costs
       she paid to her staff for training and operations, her own lost time
       in training that could have been used on other business, the value
       of alternative services she was obliged to perform on patients
       following unsuccessful use of the machine, and costs and attorney’s
       fees incurring in bringing this lawsuit.

    20.     Plaintiff is entitled to recover the listed economic damages
       from Defendant under any of Plaintiff’s claims herein, all of which
       the Court finds to be reasonable in amount:

             a.   $135,000.00            purchase price of the machine;
             b.   $1,700.00              unusable supplies for machine;
             c.   $4,000.00              unusable spare parts for machine;
             d.   $3,000.00              unusable small hand pieces;
             e.   $1,000.00              unusable large hand piece;
             f.   $17,500.00             labor costs for staff;
             g.   $24,000.00             Plaintiff’s lost income;
             h.   $5,300.00              remediation services provided to patients

                  $ 191,500.00                    TOTAL

    21.     Plaintiff is entitled to recover punitive damages for fraud in
       the amount of $_________________, which the Court finds to be
       reasonable and justified given the facts of the case.

                                 CONCLUSIONS OF LAW

        1.    Defendant violated the Texas Deceptive Trade Practices –
              Consumer Protection Act (the DTPA) by engaging in an
              unconscionable action or course of action. Texas Business &
              Commerce Code, §§17.45(5)(definition of “unconscionable”),
              17.50(a)(3)(unconscionable action or course of action declared
              unlawful).

        2.    Defendant violated the DTPA by breaching the warranties of
              merchantability, fitness for a particular purpose, and specific

Plaintiff’s Proposed Findings of Fact and Conclusions of Law -- Page 5 of 8
Case 4:19-cv-00388-RWS Document 79 Filed 08/21/20 Page 6 of 8 PageID #: 1056




              warranties about the efficacy and safety of the machine. DTPA
              §17.50(a)(2)(declaring breach of warranty unlawful).

        3.    Defendant violated the DTPA by:

                a.       making false representations about the machine’s
                         characteristics, uses, or benefits (DTPA §17.46(b)(5));
                b.       representing that the machine was of a particular grade
                         or quality when it was of another (DTPA §17.46(b)(7));
                c.       representing that the machine had approval by the U.S.
                         Food and Drug Administration that it did not have
                         (DTPA §17.46(b)(2)); and
                d.       failing to disclose information about the machine which
                         was known at the time of the transaction when such
                         failure to disclose was intended to induce Plaintiff into
                         a transaction she would not have entered had the
                         information been disclosed (DTPA §17.46(b)(24)).

        4.    Defendant breached the warranties of merchantability (Texas
              Business & Commerce Code §2.314) and fitness for a particular
              purpose (Texas Business & Commerce Code §2.315) in the sale
              of machine because it was not merchantable and was not fit for
              the purpose for which Defendant claimed it was fit and which
              Plaintiff relied upon in purchasing it.

        5.    Defendant committed common law fraud by maliciously
              making false statements of fact to Plaintiff about the use,
              benefits, and safety of the machine in question, Defendant
              intended Plaintiff to rely on those statements, Plaintiff
              reasonably relied on those statements in deciding to purchase
              the machine, and Plaintiff was thereby proximately harmed for
              which the recovery of economic damages is appropriate. Fraud
              defined: Zorilla v. Aypco Construction II, LLC, 469 S.W.3d 143,
              153 (Tex.2015).

        6.    Defendant committed fraud in the inducement by committing
              fraud and inducing Plaintiff to enter into a binding contract
              based on those misrepresentations. Fraud in the inducement

Plaintiff’s Proposed Findings of Fact and Conclusions of Law -- Page 6 of 8
Case 4:19-cv-00388-RWS Document 79 Filed 08/21/20 Page 7 of 8 PageID #: 1057




              defined: Haase v. Glazner, 62 S.W.3d 795, 797-98 (Tex.2001).

        7.    Plaintiff is entitled to recover interest on the entire amount of
              her economic damages from date of judgment until paid in full.
              28 U.S.C. §1961; 28 U.S.C. §2516 (current rate subject to
              change weekly; will be calculated at time of judgment).

        8.    Based on the Court’s findings that Defendant engaged in
              violations of the DTPA knowingly (DTPA §17.45(9): definition
              of “knowingly”), Plaintiff is entitled to recover additional
              damages of three times her economic damages in the amount
              of $574,500.00. See DTPA §21.50(b)(1); Tony Gullo Motors I,
              L.P. v. Chapa, 212 S.W.3d 299, 304 (Tex.2006)(holding that
              successful DTPA plaintiffs may recover their actual economic
              damages plus “additional damages” up to three times economic
              damages as exemplary damages).

        9.    In the alternative to paragraph 8 above, Plaintiff may elect to
              recover her actual damages plus punitive damages for fraud as
              found by the Court in the amount determined by the fact finder,
              provided, however, if Plaintiff elects this measure of punitive
              damages, she is not entitled to her attorney’s fees as provided
              in paragraph 10 below.

        10. Plaintiff is also entitled to recovery of her court costs and
            reasonable attorney’s fees incurred in prosecuting this action
            in an amount to be determined by post-trial motions and
            rulings. DTPA §17.50(d).


                                                  RESPECTFULLY SUBMITTED:

                                                  /s/ James A. Pikl
                                                  Texas State Bar No. 16008850
                                                  jim.pikl@solidcounsel.com
                                                  Scheef & Stone, L.L.P.
                                                  2600 Network Blvd., Ste. 400
                                                  Frisco, Texas 75034

Plaintiff’s Proposed Findings of Fact and Conclusions of Law -- Page 7 of 8
Case 4:19-cv-00388-RWS Document 79 Filed 08/21/20 Page 8 of 8 PageID #: 1058




                                                  214-472-2100
                                                  Fax: 214-472-2150

                                                  ATTORNEYS FOR PLAINTIFF



                                  CERTIFICATE OF SERVICE
     I hereby certify that on August 21, 2020, a copy of this pleading
was served on opposing counsel via the court’s electronic service system.

                                                          /s/ James A. Pikl




Plaintiff’s Proposed Findings of Fact and Conclusions of Law -- Page 8 of 8
